Citation Nr: 0301409	
Decision Date: 01/24/03    Archive Date: 02/04/03

DOCKET NO.  98-13 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for a right 
knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May to October 1995.  
This appeal arises from a May 1998 rating action that 
granted service connection for a right knee disability and 
assigned a noncompensable rating; the veteran appeals the 
noncompensable rating as inadequate.

In November 2000, the veteran testified at a hearing 
before the undersigned Member of the Board of Veterans 
Appeals (Board) at the RO.  By decision of February 2001, 
the Board remanded this case to the RO for further 
development of the evidence and for due process 
development.


FINDINGS OF FACT

1. Attempts to obtain all relevant evidence necessary to 
fairly adjudicate the claim on appeal have been made by 
the RO.

2. The veteran failed without good cause to report for a VA 
examination scheduled in conjunction with his original 
compensation claim.

3. The evidence of record demonstrates that the veteran's 
right knee disability is manifested by frequent episodes 
of pain, with objective findings of meniscal and 
ligamentous tears and ligamentous laxity and effusion.



CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the 
criteria for an initial 20 percent rating for a right knee 
disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 3.655(a), (b) and Part 4, including §§ 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 
5258, 5260, 5261 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

February 1998 military medical records from the veteran's 
period of service with a State National Guard noted the 
veteran's complaints of chronic right knee pain with 
giving-way, and numbness from the knee to the mid-calf and 
paresthesias in the foot with prolonged standing.  The 
examiner noted right knee instability since a 1994 injury.  
No current examination was conducted.

On April 1998 VA examination, the veteran was noted to be 
currently involved in military reserve service and 
employed as a salesman.  He complained of persistent right 
knee pain which was worse with activity and weather 
changes, and which improved with rest and medications.  He 
reported intermittent swelling and a feeling of giving-
way.  He denied locking.  On current examination, the 
veteran ambulated with a reciprocating heel-toe gait.  
There was no right knee effusion or deformity.  Range of 
motion was from 0 to 110 degrees.  There was tenderness to 
palpation over the medial joint line; the patellofemoral 
joint and the lateral joint line were not tender.  The 
knee was stable.  The right lower extremity was 
neurovascularly intact.  The impression was right knee 
pain following a fall, with a possible meniscal tear.

By rating action of May 1998, the RO granted service 
connection for residuals of a right knee injury and 
assigned a noncompensable rating under Diagnostic Code 
(DC) 5258 from February 1998.

October 1999 VA outpatient records noted the veteran's 
complaint of right knee pain.  The knee reportedly gave-
way yesterday when he was walking, and it was very 
painful, causing him to limp.  He gave a 6-month history 
of a torn meniscus and ligament damage, and treatment with 
physical therapy.  The examiner noted a history of a 
medial/lateral collateral ligament tear.  Current 
examination showed medial collateral ligament laxity and 
small effusion.  The impression was right knee pain.  The 
veteran was instructed to stay out of work for 3 days, to 
rest and elevate his leg, to use an ice pack or heating 
pad as needed, and to take medications as prescribed.       

At the November 2000 Board hearing, the veteran testified 
that he had constant pain in the right knee, which gave-
way with prolonged standing.  He stated that the knee 
disability impaired him in his job as a stone craftsman, 
in that it was too unstable and impaired him in his duties 
which required prolonged standing and heavy lifting.  He 
reported having been out of work for 3 or 4 days in the 
last 6 months due to his right knee disability.  He stated 
that he wore a brace on the right knee at work, and that a 
private physician had found arthritis as well as a 
probable torn meniscus in the knee.  He described knee 
stiffness and swelling with limitation of motion, but no 
locking.    

By decision of February 2001, the Board remanded this case 
to the RO for further development of the evidence and for 
due process development, to include obtaining additional 
VA and private medical records and affording the veteran a 
VA examination to determine the degree of severity of his 
right knee disability.  It was specifically directed that 
the VA examination include a medical assessment of the 
factors required by the U.S. Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).

Pursuant to the Board Remand Order, in April 2001 and 
again in February 2002, the RO requested the veteran and 
his representative to sign forms authorizing the VA to 
obtain medical records of any treatment of the veteran for 
a right knee disability from non-VA providers.  Neither 
the veteran nor his representative responded to either 
letter, and the requested medical releases were not 
furnished.

By letters of April 2002, the RO notified the veteran and 
his representative that a VA examination was being 
requested for the veteran in connection with his claim, 
and that he would be notified of the time and place of the 
examination by the VA medical facility.  They were also 
advised that the veteran's failure to report for the 
scheduled examination, without good cause, could have a 
detrimental effect on the outcome of his claim; that the 
claim would then be decided based on the evidence of 
record; and that "good cause" was not just mere 
inconvenience, but for reasons such as serious family 
illness, the death of an immediate family member, etc.

VA Medical Center records indicate that the veteran failed 
to report for an examination scheduled in May 2002.

By September 2002 Supplemental Statement of the Case 
(SSOC), the RO denied a compensable rating for a right 
knee disability, noting the veteran's failure to cooperate 
by failing to furnish requested  medical releases and 
failing to report for a scheduled VA examination.

II.  Analysis

At the outset, the Board notes that, during the pendency 
of this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  The 

VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)).  In addition, they define the obligation of 
the VA with respect to its duty to assist a claimant in 
obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)).

Having considered the record in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that the RO, both on its own initiative and 
pursuant to the Board Remand Order, has attempted to 
undertake all proper notification and development action 
needed to fairly adjudicate the claim for a compensable 
rating for a right knee disability.

In the May 1998 rating action, the June 1998 SOC, the 
September 2002 SSOC, and the December 2001 letter from the 
RO, the veteran and his representative were notified of 
the law and regulations governing entitlement to the 
benefit he seeks, the evidence which would substantiate 
his claim, and the evidence that had been considered in 
connection with his appeal.  Thus, the Board finds that he 
has received sufficient notice of the information and 
evidence needed to support his claim, and been provided 
ample opportunity to submit information and evidence.  
Additionally, the Board notes that in the December 2001 
letter, the RO specifically informed the veteran of the 
VCAA and its requirements; what the evidence had to show 
to establish entitlement to the benefit he sought; what 
information or evidence the VA still needed from the 
veteran; what evidence he had to furnish; and what he had 
to do to obtain assistance from the VA in connection with 
his appeal.  In addition, the RO letter informed the 
veteran that the VA would make reasonable efforts to help 
him get evidence necessary to support his claim, such as 
medical records, if he gave the VA enough information 
about such records so that the VA could request them from 
the person or agency that had them.  The RO notified the 
veteran that the VA needed him to furnish the names and 
addresses of the medical providers, the time frame covered 
by the records, and the condition for which he was 
treated, and that the VA would request such records on his 
behalf if he signed a 

release authorizing the VA to request them.  The veteran 
was notified that he could help with his claim by 
informing the VA of any additional information or evidence 
that he wanted the VA to try to obtain for him; where to 
send additional evidence concerning his appeal; and where 
he could request assistance if needed.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that the VA notify a claimant what evidence, if any, will 
be obtained by the claimant and what evidence, if any, 
will be retrieved by the VA has been met.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159).  

The Board also finds that attempts to undertake all 
necessary development have been accomplished.  The veteran 
was furnished a VA examination in April 1998.  The RO, on 
its own initiative and pursuant to the Board Remand Order, 
has made reasonable and appropriate efforts to assist the 
veteran in attempting to obtain evidence necessary to 
substantiate his claim.  Military and VA outpatient 
treatment records have been obtained by the RO and 
associated with the claims folder.  The veteran was 
afforded the opportunity for a Board hearing at the RO in 
November 2000, and a transcript of his testimony at the 
hearing is of record.  He was subsequently informed of the 
Board's February 2001 Remand Order with its plan to have 
him undergo a VA examination of his right knee, and he was 
invited to submit evidence necessary to substantiate his 
claim, but he did not respond. The RO undertook 2 attempts 
to have the veteran sign forms authorizing the VA to 
obtain medical records of any treatment for a right knee 
disability from non-VA providers, but neither the veteran 
nor his representative responded on either occasion; as 
the requested medical releases were not furnished, the RO 
was unable to obtain the medical records.  The RO properly 
undertook to schedule a VA examination for the veteran in 
May 2002, and he was notified of the scheduled 
examination, but failed to report, and offered no good 
cause for not reporting.  The veteran has not identified, 
and the Board is not aware of, any additional evidence or 
information which could be obtained to substantiate his 
claim.  In sum, the Board finds that the facts relevant to 
this claim have been properly developed to the extent 
possible, and that there is no further action to be 
undertaken to comply with the provisions of the VCAA.

38 C.F.R. § 3.655(a) provides that, when entitlement or 
continued entitlement to a VA benefit cannot be 
established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails 
to report for such examination, or re-examination, action 
shall be taken in accordance with paragraph (b) of 38 
C.F.R. § 3.655 as appropriate.  When a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).  
An "original claim" includes a veteran's claim for 
increased compensation following an original grant of 
service connection, where he disagrees with the original 
percentage disability rating assigned.  Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In this case, a VA examination was deemed necessary to 
establish entitlement to a compensable rating for the 
veteran's right knee disability.  The veteran failed to 
report for a scheduled VA examination in May 2002, and 
offered no explanation which might be considered good 
cause for not reporting.  At the November 2000 Board 
hearing, he testified that his right knee disability had 
worsened, and he described treatment therefor by the VA 
and a private physician; therefore, in April 2001 the 
Board ordered that additional medical records be obtained 
and that he undergo additional VA examination before 
addressing the veteran's contentions.  The Court has held 
that the duty to assist is not always a one-way street, 
and that the veteran must cooperate with the VA's efforts 
to provide an adequate medical examination.  See Olson v. 
Principi, 3 Vet. App. 480 (1992) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1991)). 

The evidence in this case shows that the veteran has 
provided no adequate explanation for his failure to report 
for the most recent VA examination scheduled for May 2002 
in conjunction with his claim for increase.  Therefore, in 
accordance with the provisions of 38 C.F.R. § 3.655, and 
the RO's April 2002 notice to the veteran and his 
representative that the veteran's failure to report for 
the scheduled examination, without good cause, could have 
a detrimental effect on the outcome of his claim, the 
Board finds that the claim for a compensable rating for a 
right knee disability must be rated based on the evidence 
of record.

Under the applicable criteria, disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in 
earning capacity.      38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings 
apply under a particular DC, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See generally  38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45 are to be considered in conjunction with the DCs 
predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

In every instance where the schedule does not provide a 0 
percent evaluation for a DC, a 0 percent evaluation shall 
be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Slight impairment of either knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
rating.  A 20 percent rating requires moderate impairment.  
A 30 percent rating requires severe impairment.  38 C.F.R. 
§ 4.71a, DC 5257.


Dislocation of the semilunar cartilage of either knee with 
frequent episodes of "locking," pain, and effusion into 
the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, DC 5258.

Limitation of flexion of either leg to 60 degrees warrants 
a noncompensable rating.  A 10 percent rating requires 
that flexion be limited to 45 degrees.  A 20 percent 
rating requires that flexion be limited to 30 degrees.  A 
30 percent rating requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of either leg to 5 degrees 
warrants a noncompensable rating.  A 10 percent rating 
requires that extension be limited to 10 degrees.  A 20 
percent rating requires that extension be limited to 15 
degrees.  A 30 percent rating requires limitation of 
extension to 20 degrees.  A 40 percent rating requires 
limitation of extension to 30 degrees.  A 50 percent 
rating requires limitation of extension to     45 degrees.  
38 C.F.R. § 4.71a, DC 5261.

Standard range of knee motion is from 0 degrees 
(extension) to 140 degrees (flexion).  See 38 C.F.R. 
§ 4.71, Plate II.   

After reviewing the entire evidence of record and 
considering such evidence in light of the regulatory 
provisions noted above, the Board finds that the record 
supports the grant of a 20 percent rating for residuals of 
a right knee injury under DC 5258. The October 1999 VA 
clinical findings showing evidence of meniscal and 
ligamentous tears with ligamentous laxity and effusion, 
when considered together with the veteran's recorded 
complaints on examinations and in sworn hearing testimony, 
warrant a grant of the appeal to this extent only.

However, the record does not support the assignment of a 
rating in excess of         20 percent.  Specifically, the 
sole available clinical findings showing right knee range 
of motion from 0 to 110 degrees, dating from April 1998, 
do not support a rating of 30 percent under either DC 5260 
or 5261, inasmuch as limitation of knee flexion to 15 
degrees or extension to 20 degrees under either of those 
DCs, respectively, is not shown.  Neither do the findings 
show severe knee impairment, including recurrent 
subluxation or lateral instability, which would support a           
30 percent rating under DC 5257.  There is no evidence of 
ankylosis, as a result of which consideration of a rating 
under DC 5256 is not appropriate.

The Board also finds no basis for assignment of a higher 
evaluation for the right knee disability in light of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 or DeLuca.  The 
current record contains no medical findings of weakened 
movement, excess fatigability, or incoordination 
associated with the right knee, and, as noted above, the 
veteran has failed to cooperate with the RO's attempts to 
obtain pertinent private medical records and a new VA 
examination.  Given that evidence, it appears that any 
functional loss due to pain is contemplated in the 
currently-assigned         20 percent evaluation.  In 
other words, there is no basis for the Board to find that, 
even during flare-ups or with repeated activity, the 
veteran's pain is so disabling as to warrant assignment of 
the next higher evaluation under either DC 5260 or 5261.   

Finally, the Board notes that there is no showing that the 
veteran's service-connected right knee disability reflects 
so exceptional or unusual a disability picture as to 
warrant the assignment of a higher evaluation on an 
extraschedular basis.  In this regard, the Board notes 
that the disability is not objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated 
in the assigned rating). During the November 2000 hearing 
on appeal, the veteran testified that he had been out of 
work for only 3 or 4 days in the last 6 months due to his 
right knee disability.  Moreover, the condition is not 
shown to require frequent periods of hospitalization or to 
otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence 
of such factors as those outlined above, the Board is not 
required to undertake the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash, 8 Vet. App. at 227.

For all the foregoing reasons, the Board finds that an 
initial rating of 20 percent, but not more than 20 
percent, is warranted, and the appeal is granted to this 
extent only.  In reaching this conclusion, the Board has 
considered the applicability of the "benefit of the doubt" 
doctrine.  However, as the preponderance of the evidence 
is against any claim for a rating in excess of 20 percent, 
that doctrine is not applicable to that aspect of the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

An initial rating of 20 percent for a right knee 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

